PER CURIAM: *
The judgment of the district court is affirmed because the arbitrator found against insubordination on Robert’s part due to nothing more than a disrespectful argument with McDaniel. He did not find that Roberts hit or struck McDaniel. We give the award the deference the law requires.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.